Citation Nr: 1815777	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-39 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for claudication, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified at an October 2017 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

The Veteran seeks entitlement to service connection for diabetes mellitus.  He also seeks entitlement to service connection for disorders secondary to diabetes mellitus, including erectile dysfunction, hypertension, claudication, and neuropathy of the lower extremities.  The Veteran asserts herbicide exposure during service in the Republic of Korea, but his type of service with the 260th Military Police Unit in 1971 but, to date, VA has not recognized his type of service to qualify for the presumption of herbicide exposure.  See VA Memorandum dated August 2016; 38 C.F.R. § 3.307(a)(6)(iv); M21-1, Part IV.ii.1.H.4.b.  

A November 2014 private medical opinion states that the Veteran's diabetes mellitus "is more likely than not due to his service in Korea from July 11, 1971 to Sept. 10, 1971 as part of the 260th MP unit."  However, no rationale is offered for the opinion.  In the context of the record, it appears this opinion may be premised on claimed herbicide exposure which has not been established.  However, in order to afford the Veteran appropriate due process, the Board will remand the case in order to allow the Veteran to clarify this opinion before the Board can determine whether this opinion meets the "low threshold" for triggering VA's duty to assist in McLendon. 

The claims of entitlement to service connection for disorders secondary to diabetes mellitus, including erectile dysfunction, hypertension, claudication, and neuropathy of the lower extremities, are deferred pending further adjudication of the claim of service connection for diabetes mellitus, as they are intertwined with that claim.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence pertaining to his claimed service in or near the Korean DMZ, and afford him the opportunity to clarify the basis for the November 2014 private medical opinion stating that his diabetes mellitus "is more likely than not due to his service in Korea from July 11, 1971 to Sept. 10, 1971 as part of the 260th MP unit."

2.  After completing the actions detailed above, readjudicate the claims.  If any benefit is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

